


109 HR 6012 IH: To amend title 5, United States Code, to increase the

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6012
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to increase the
		  maximum age for the original appointment of a retired member of the Armed
		  Forces to a border patrol agent position, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Border
			 Patrol Agent Recruitment Act of 2006.
		2.Maximum age for
			 original appointment of retired member of armed forces to border patrol agent
			 position
			(a)In
			 generalSection 3307 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(g)(1)The Secretary of
				Homeland Security shall fix the maximum age limit for an original appointment
				to a border patrol agent position at 45 years of age for any individual who is
				a retired member of the armed forces at the time of appointment.
						(2)For purposes of this subsection, the
				term border patrol agent has the meaning specified by the
				Secretary of Homeland
				Security.
						.
			(b)Conforming
			 AmendmentSection 3307(a) of
			 title 5, United States Code, is amended by striking and (f) and
			 inserting (f), and (g).
			3.Provisions
			 relating to retirement
			(a)Amendments to
			 Civil Service Retirement System
				(1)Immediate
			 retirementSection 8336(c) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(3)(A)Notwithstanding
				paragraph (1), an employee who is separated from the service after completing
				15 years of service as a border patrol agent described in subparagraph (B),
				including in a supervisory or administrative position to which such employee
				transfers directly from a border patrol agent position, is entitled to an
				annuity.
							(B)A
				border patrol agent described in this subparagraph is any border patrol agent
				(as defined in section 3307(g)) who, at the time of original appointment to a
				position as such agent, is—
								(i)a retired member of the armed forces;
				and
								(ii)at least 40 years of
				age.
								.
				(2)Mandatory
			 separationSection 8335(b) of title 5, United States Code, is
			 amended by redesignating the second paragraph (2) as paragraph (3) and by
			 adding at the end the following:
					
						(4)In the case of a law enforcement officer
				eligible for immediate retirement under section 8336(c)(3), the first sentence
				of paragraph (1) shall be applied by substituting 15 years of
				service for 20 years of
				service.
						.
				(b)Amendments to
			 Federal Employees’ Retirement System
				(1)Immediate
			 retirementSection 8412(d) of title 5, United States Code, is
			 amended—
					(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
					(B)by striking
			 (d) and inserting (d)(1); and
					(C)by adding at the
			 end the following:
						
							(2)(A)Notwithstanding
				paragraph (1), an employee who is separated from the service, except by removal
				for cause on charges of misconduct or delinquency, after completing 15 years of
				service as a border patrol agent described in subparagraph (B), including in a
				supervisory or administrative position to which such employee transfers
				directly from a border patrol agent position, is entitled to an annuity.
								(B)A
				border patrol agent described in this subparagraph is any border patrol agent
				(as defined in section 3307(g)) who, at the time of original appointment to a
				position as such agent, is—
									(i)a retired member of the armed forces;
				and
									(ii)at least 40 years of
				age.
									.
					(2)Mandatory
			 separationSection 8425(b) of title 5, United States Code, is
			 amended by redesignating the second paragraph (2) as paragraph (3) and by
			 adding at the end the following:
					
						(4)In the case of a law enforcement officer
				eligible for immediate retirement under section 8412(d)(2), the first sentence
				of paragraph (1) shall be applied by substituting 15 years of
				service for 20 years of
				service.
						.
				
